Title: To James Madison from Hugh Gelston and Others, 16 May 1813
From: Gelston, Hugh
To: Madison, James


Sir
Port of Sag Harbor 16 may 1813
The undersignd Committee of the port of Sag Harbor, for placing it in a better posture of defence in case of invasion, desirous of discharging the duty imposd on them by their fellow citizens, thr’o you make an appeal as the constituted authority of their country.
This port being at present destitute of men and incapable of any defence, the public warlike Stores deposited here, therefore become an object to invite an attack, So situated our Citizens are greatly alarmd and are making demands on their Committee, to implore from the General Goverment that protection to which we think we are entitled, and which we hope will be promptly complyd with.
As such we take the liberty of soliciting that the orders given by the Secretary of the Navy for Three Gun Boats may be complyd with as soon as possible.
We take the liberty to refer you for any further explanation you may wish to the bearer the Honorable Ebenezer Sage. We are Sir most respectfully Yr ob Sts.
Hugh Gelston
H,P, Dering
Corns. Sleight
Silvas. Howell
